DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on 6/29/22 is acknowledged.  The traversal is on the ground(s) that Group I and Group II overlap in search due the common structural features.  This is not found persuasive because Group I is a device claim that is usable in materially different process, not restrictive to aneurysms such as occluding an organ or a vessel. Therefore, there are different fields of search for the two groupings of claims. 
The requirement is still deemed proper and is therefore made FINAL.
Response to Amendment
This action is entered in response to Applicant's amendment and reply of 6/29/22. The claims 1-20 are pending. The claims 1, 8, 13 are amended. Claims 18-20 are withdrawn. 
Response to Arguments
Applicants amendment with respect to the objections of claims 9 and 13-17 and rejections of claims 8 and 16 under 35 U.S.C. 112(b) have overcome the previous objections and rejection of record respectively. 
Applicant’s amendment, filed 6/29/22 with respect to the rejections of claims 13-15 under 102(a)(1) as being anticipated by Patterson (US20060036281) have been fully considered and the amendment overcomes the prior rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection has been made in view of Patterson (US20060036281) in view of Murayama et al (US2002/0040239). It is noted that the secondary reference is relied upon to teach the limitations argued.
Applicant’s amendment, filed 6/29/22 with respect to the rejections of claims 1-4, 7-12, and 16 under 103 as being obvious over Patterson (US20060036281) have been fully considered and the amendment overcomes the prior rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection has been made in view of Patterson (US20060036281) in view of Murayama et al (US2002/0040239). It is noted that the secondary reference is relied upon to teach the limitations argued.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note: “majority” may refer to the range of values 50% or more of the recited value (specification paragraph 0057).

Claims 1-4 and 7-16 are rejected under 35 U.S.C. 103 as being obvious over Patterson (US20060036281) in view of Murayama et al (US2002/0040239).
Regarding claim 13, Patterson discloses an occlusive device (Paragraph [0002]) comprising: 
A coiled fiber (coil 12) in a coiled configuration (see Fig. 2, 3A, 4, 5, 7A, 7B); 
a stretch-resistant member (stretch resistant member, Paragraph [0052]) positioned within a coiled fiber lumen of the coiled fiber (see Fig. 7A, 7B); and 
a plurality of crossing microfibers (fibers wrapped around stretch resistant member, Paragraph [0054]) securely attached to the stretch-resistant member and extending radially from an outer diameter of the coiled fiber (see Fig. 7A, paragraphs 0045, 0052).  
Patterson is silent regarding the coiled fiber comprising a first bioabsorbable material composition comprising a first absorption rate such that a majority of the coiled fiber is bioabsorbable, and wherein the plurality of microfibers comprises a second bioabsorbable material comprising a second absorption rate such that a majority of the plurality of microfibers is bioabsorbable. 
 Murayama teaches bioabsorbable implants for treatment of aneurysms (Paragraph [0009]). Where the implant is comprised of a bioabsorbable material that is entirely absorbed by the body (Paragraph [0079]). Murayama teaches the implant may take any physical form and be made of multiple parts, the different parts interpreted as a first bioabsorbable material and a second bioabsorbable material (Paragraph [0009]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the entirety of the device of Patterson to be entirely bioabsorbable such a majority of the device with multiple parts as bioabsorbable as taught by Murayama in order to invoke an inflammatory response and healing of the aneurysm over a period of time while preventing surgical removal of the device (Paragraph [0010]) and/or to improve anatomical outcome of patients and have a positive clinical impact (Paragraph [0079]).  Thus to include multiple bioabsorbable materials, which would each respectively have an absorption rate would have been obvious to one of ordinary skill in the art.
Regarding claim 14, Patterson/Murayama is obvious over the occlusive device of claim 13, wherein the plurality of crossing microfibers extend radially from the coiled fiber across a proximal portion of the coiled fiber, and wherein the proximal portion comprises a length measuring from about one half to one third of a total length of the coiled fiber (Examiner considers the proximal portion of the coil as the portion near the proximal end that encompasses one half to one third of the total length of the coiled fiber, see Fig. 1), wherein the plurality of crossing microfibers are absent from a distal portion of the coiled fiber (see annotated Fig. 7A).  It is noted that no term or limits have been put on what would and would not read on a distal end.  Also see Figures 2, 3A, 4, and 5.

    PNG
    media_image1.png
    335
    351
    media_image1.png
    Greyscale


Regarding claim 15, Patterson/Murayama is obvious over the occlusive device of claim 14, wherein the distal portion of the coiled fiber is configured to form an outer perimeter arrangement within an aneurysm (wherein a single length of coil is used to treat an aneurysm by being placed within it and filling the space of the aneurysm, Paragraph [0079], and the distal portion of the coiled fiber is capable of forming an outer perimeter arrangement within the aneurysm by being inserted into the aneurysm prior to the proximal portion of the coiled fiber) and wherein the proximal portion of the coiled fiber is configured to form an interior array within the outer perimeter arrangement (the proximal portion of the coiled fiber is capable of forming an interior array within the outer perimeter arrangement of the distal portion of the coiled fiber by filling the space of the aneurysm with the distal portion of the coiled fiber and then filling the remaining interior with the proximal portion of the coiled fiber, Paragraph [0079]).  
Regarding claim 16, as discussed above, the teachings of Patterson/Murayama encompass the occlusive device including a first and second bioabsorbable materials and it would have been obvious for the materials of Patterson/Muryama to consist entirely of bioabsorbable materials.  

Regarding claim 1, Patterson discloses an occlusive device (Paragraph [0002]) comprising: 
a coiled fiber (coil 12) in a coiled configuration (see Fig. 2); and 
a plurality of crossing microfibers (fibers 14, 16, 18) mounted on at least a portion of the coiled fiber (see Fig. 1, Paragraph [0039], there are many possible configurations of the fibers as shown in Figs. 1-7), extending radially from an outer diameter of the coiled fiber (see Fig. 1), and comprising a second bioabsorbable material composition (Paragraph [0055], 0056]).  
Patterson is silent regarding the coiled fiber comprising a first bioabsorbable material composition, such that a majority of an approximately spherical volume occupied by the coiled fiber is reduced as the first bioabsorbable material composition is bioabsorbed. Murayama teaches bioabsorbable coils for treatment of aneurysms (Paragraph [0009]). Where the coil is comprised of a bioabsorbable material that is entirely absorbed by the body (Paragraph [0079]).It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the coiled fiber of Patterson to be entirely bioabsorbable such that the spherical volume occupied by the coiled fiber is reduced as the coiled fiber is absorbed as taught by Murayama in order to invoke an inflammatory response and healing of the aneurysm over a period of time while preventing surgical removal of the device (Paragraph [0010]) and/or to improve anatomical outcome of patients and have a positive clinical impact (Paragraph [0079]).  It is noted that as the material was absorbed, the spherical volume occupied by the coil would necessarily decrease.
Regarding claim 2, Patterson/Murayama is obvious over the occlusive device of claim 1, wherein at least a portion of the plurality of crossing microfibers are secured to the coiled fiber by at least mechanical wrapping (fibers may be wound around the coil, Paragraph [0045]).  
Regarding claim 3, Patterson/Murayama is obvious over the occlusive device of claim 1, wherein the plurality of crossing microfibers are mounted on the coiled fiber across a proximal portion of the coiled fiber (see Fig. 1), and wherein the proximal portion comprises a length measuring from about one half to about one third of a total length of the coiled fiber (Examiner considers the proximal portion of the coil as the portion near the proximal end that encompasses one half to one third of the total length of the coiled fiber, see Fig. 1).  
Regarding claim 4, Patterson/Murayama is obvious over the occlusive device of claim 1, further comprising a stretch-resistant member (stretch resistant member) positioned within a coiled fiber lumen of the coiled fiber (stretch resistant member is disposed in the central lumen of the coil, Paragraph [0045; Fig. 7A, 7B] of Patterson), secured at a distal end of the coiled fiber, secured at a proximal end of the coiled fiber (stretch resistant member is fixedly attached to both ends of the device, Paragraph [0052]). Patterson is not specific to the stretch resistant member comprising a third bioabsorbable material composition, however, Patterson teaches the stretch resistant member may be comprised of polymer and discusses biodegradable polymers used with the invention (Paragraphs [0053], [0056] of Patterson). Further Murayama teaches an implant that is entirely bioabsorbable as discussed above (Paragraph [0079] of Murayama). It would have been obvious to one having ordinary skill in the art to have modified the stretch resistant member to comprise a third bioabsorbable material in order to provide a material that increases initial blood contact surface area between aneurismal blood and tissue (Paragraph [0014] of Patterson). Where Murayama teaches a benefit for an entirely bioabsorbable implant to invoke an inflammatory response and promote healing (Paragraph [0010] of Murayama).
Regarding claim 7, Patterson/Murayama is obvious over the occlusive device of claim 1, comprising the first and second bioabsorbable material comprise a material of polyglycolic acid (PGA) (Paragraph [0011] of Murayama).  
Regarding claim 8, as discussed above, the teachings of Patterson/Murayama encompass the occlusive device including a first and second bioabsorbable materials and it would have been obvious for the materials of Patterson/Muryama to consist entirely of bioabsorbable materials.  
Regarding claim 9, Patterson/Murayama is obvious over occlusive device of claim 1, wherein the coiled fiber comprises a diameter from about 0.001 inches to about 0.003 inches (coiled fiber diameter ranges from 0.025 mm/0.001 inches to about 0.09 mm/0.0035 which encompasses the claimed range, Paragraph [0041]).  
Regarding claim 10, Patterson/Murayama is obvious over the occlusive device of claim 1, wherein the outer diameter of the coiled configuration of the coiled fiber measures from about 0.008 inches to about 0.018 inches (outer diameter of the helix ranges from 0.1 mm/0.0039 inches to about 0.8 mm/0.031 inches which encompasses the claimed range, Paragraph [0041]).  
Regarding claim 11, Patterson/Murayama is obvious over the occlusive device of claim 1, wherein a majority of the plurality of crossing microfibers each respectively comprises a diameter from about 0.0002 inches to about 0.001 inches (the diameter of the fibers is within the range of 0.01 mm/0.00039 inches to about 0.6 mm/0.023 inches which encompasses the claimed range Paragraph [0046]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fibers to be within the range of about 0.0002 inches to about 0.001 inches as applicant appears to have placed no criticality on the claimed range (see pp. [0015] indicating the fibers “can” have a diameter within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 12, Patterson/Murayama is obvious over the occlusive device of claim 1, wherein a distal portion of the coiled fiber is configured to form an outer perimeter arrangement within an aneurysm (wherein a single length of coil is used to treat an aneurysm by being placed within it and filling the space of the aneurysm, Paragraph [0079], and the distal portion of the coiled fiber is capable of forming an outer perimeter arrangement within the aneurysm by being inserted into the aneurysm prior to the proximal portion of the coiled fiber) and wherein a proximal portion of the coiled fiber is configured to form an interior array within the outer perimeter arrangement (the proximal portion of the coiled fiber is capable of forming an interior array within the outer perimeter arrangement of the distal portion of the coiled fiber by filling the space of the aneurysm with the distal portion of the coiled fiber and then filling the remaining interior with the proximal portion of the coiled fiber, Paragraph [0079]).  

Claims 5, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patterson (US20060036281) in view of Murayama (US20020040239), and further in view of Erneta (US20130315963). 
Regarding claim 5, Patterson/Murayama is obvious over the occlusive device of claim 4, the modified invention further discloses the first bioabsorbable material (Paragraph [0011] of Murayama), the second bioabsorbable material (Paragraph [0011] of Murayama) and the third bioabsorbable material (it would have been obvious to have the stretch resistant member be a biodegradable polymer, Paragraph [0053], [0056] of Patterson; Paragraph [0011] of Murayama); yet, is silent regarding wherein the first bioabsorbable material composition is distinct from the second and third bioabsorbable material compositions, wherein the second bioabsorbable composition is distinct from the first and third bioabsorbable material compositions, and wherein the third bioabsorbable composition is distinct from the first and the second bioabsorbable material compositions. 
Erneta teaches polymer blends for medical devices having engineered degradation and breaking strength retention (see Abstract). Where a first part of the yarns or filaments has a first absorption rate and a second part of the yarns or filaments has a second absorption rate, wherein the second rate is longer than the first rate (Claim 36). Erneta teaches the retention of mechanical properties post-implantation is often a very important feature of an absorbable medical device, and that the device must retain mechanical integrity until the tissue has healed sufficiently (Paragraph [0006]). Erneta teaches in some bodily tissues, healing occurs more slowly, requiring an extended retention of mechanical integrity, however in other situations rapid healing occurs, which require the use of fast absorbing medical devices (Paragraph [0006]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the first, second and third bioabsorbable material compositions to be distinct from each other in order to provide the medical device with improved characteristics including stiffness, retained strength in vivo, dimensional stability, absorbability in vivo and manufacturability (Paragraph [0017]).  The device must retain mechanical integrity while also allowing the tissue to heal. Therefore, it would be desirable to have portions of the device biodegrade at different times to ensure the device releases while maintaining integrity during the healing process.  To determine the appropriate biodegradable times would have been obvious and well within the purview of one of ordinary skill in the art based upon the needs of the patient as shown by Emeta.
Regarding claim 6, Patterson/Murayama is obvious over the occlusive device of claim 1; yet, is silent regarding wherein the second bioabsorbable material composition comprises an absorption rate higher than an absorption rate of the first bioabsorbable material composition. Erneta teaches polymer blends for medical devices having engineered degradation and breaking strength retention (see Abstract). Where a first part of the yarns or filaments has a first absorption rate and a second part of the yarns or filaments has a second absorption rate, wherein the second rate is longer than the first rate (Claim 36). Erneta teaches the retention of mechanical properties post-implantation is often a very important feature of an absorbable medical device, and that the device must retain mechanical integrity until the tissue has healed sufficiently (Paragraph [0006]).  Erneta teaches in some bodily tissues, healing occurs more slowly, requiring an extended retention of mechanical integrity, however in other situations rapid healing occurs, which require the use of fast absorbing medical devices (Paragraph [0006]). It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the second bioabsorbable material composition to have a higher absorption rate than an absorption rate of the first bioabsorbable material composition in order to provide the medical device with improved characteristics including stiffness, retained strength in vivo, dimensional stability, absorbability in vivo and manufacturability (Paragraph [0017]).  The device must retain mechanical integrity while also allowing the tissue to heal. Therefore, it would be desirable to have portions of the device biodegrade at different times, such as the biodegradable portions of the microfibers as degrading before the coil, to ensure the device releases while maintaining integrity during the healing process.  To determine the appropriate biodegradable times would have been obvious and well within the purview of one of ordinary skill in the art based upon the needs of the patient as shown by Emeta.
Regarding claim 17, Patterson/Murayama is obvious over the occlusive device of claim 13. Patterson/Murayama is not specific to the stretch resistant member comprising a third bioabsorbable material composition comprising a third absorption rate, however, Patterson teaches the stretch resistant member may be comprised of polymer and discusses biodegradable polymers used with the invention (Paragraphs [0053], [0056] of Patterson). Further Murayama teaches an implant that is entirely bioabsorbable as discussed above (Paragraph [0079] of Murayama). It would have been obvious to one having ordinary skill in the art to have modified the stretch resistant member to comprise a third bioabsorbable material in order to provide a material that increases initial blood contact surface area between aneurismal blood and tissue (Paragraph [0014] of Patterson). Where Murayama teaches a benefit for an entirely bioabsorbable implant to invoke an inflammatory response and promote healing (Paragraph [0010] of Murayama).
The modified invention is further silent regarding wherein the second absorption rate is higher than the first absorption rate and the third absorption rate. 
Erneta teaches polymer blends for medical devices having engineered degradation and breaking strength retention (see Abstract). Where a first part of the yarns or filaments has a first absorption rate and a second part of the yarns or filaments has a second absorption rate, wherein the second rate is longer than the first rate (Claim 36). Erneta teaches the retention of mechanical properties post-implantation is often a very important feature of an absorbable medical device, and that the device must retain mechanical integrity until the tissue has healed sufficiently (Paragraph [0006]).  Erneta teaches in some bodily tissues, healing occurs more slowly, requiring an extended retention of mechanical integrity, however in other situations rapid healing occurs, which require the use of fast absorbing medical devices (paragraph 0006). 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to have modified the second absorption rate to be higher than the first absorption rate and the third absorption rate in order to provide the medical device with improved characteristics including stiffness, retained strength in vivo, dimensional stability, absorbability in vivo and manufacturability (Paragraph [0017]).  The device must retain mechanical integrity while also allowing the tissue to heal. Therefore, it would be desirable to have portions of the device biodegrade at different times, such as the biodegradable portions of the microfibers as degrading before the center material including the coil and stretch resistant member, to ensure the device releases while maintaining integrity during the healing process.  To determine the appropriate biodegradable times would have been obvious and well within the purview of one of ordinary skill in the art based upon the needs of the patient as shown by Emeta.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-270-78552739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.M/Examiner, Art Unit 3771             
	
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771